ORDER

PER CURIAM.
Emanuel Anderson appeals the judgment denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. He contends he pleaded guilty involuntarily because his plea counsel mistakenly led him to believe the trial court would grant him probation.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).